Case 2:20-cv-05914-DSF-PLA Document 19 Filed 11/04/20 Page 1 of 1 Page ID #:622




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  UNITED STATES OF AMERICA              CASE NO.
                                        2:20−cv−05914−DSF−PLA
               Plaintiff(s),
        v.                               Order to Show Cause re
  ALL FUNDS AND ASSETS,                  Dismissal for Lack of
  INCLUDING SECURITIES AND               Prosecution
  INVESTMENTS, ON DEPOSIT IN
  FALCON PRIVATE BANK LIMITED
  ACCOUNT NUMBERS '6001 AND
  '6001.1001
              Defendant(s).



       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, All Funds and Assets, Including Securities and Investments,
     on Deposit in Falcon Private Bank Limited Account Numbers '6001 and
     '6001.1001 failed to plead or otherwise defend within the relevant time. The
     Court orders plaintiff to show cause in writing on or before November 18,
     2020 why the claims against the non-appearing defendant(s) should not be
     dismissed for lack of prosecution. Failure to respond to this Order may
     result in sanctions, including dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: November 4, 2020                     /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
